DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wilfred V. Patrick (Reg. No. 74,814) on May 17th, 2022.
The application has been amended as follows: 
AMEND CLAIM 1:
An electrosurgical device for use in arthroscopic procedures comprising: 
an elongate outer body; 
an elongate inner body having a cannulated portion extending from a proximal end to a distal end, the elongate inner body including first and second projections extending distally from the distal end of the cannulated portion, the elongate inner body disposed partially within the elongate outer body; 
a first plate having a plurality of passages including first and second passages therethrough, the first plate being positioned such that the first projection extends through the first passage and the second projection extends through the second passage of the first plate; 
a second plate disposed on the first plate, the second plate including a third passage extending therethrough to receive and fix the first projection to the second plate; 
a third plate disposed on the first plate, the third plate including a fourth passage extending therethrough to receive and fix the second projection to the third plate; and 
an insulator disposed around the elongate inner body, the insulator abutting the elongate outer body at a first end and abutting the first plate at a second end opposite the first end, wherein when electricity is supplied to the elongate inner body and a conductor is present at a distal end of the electrosurgical device, a closed circuit is formed and the first, second and third plates collectively form a first electrode 
CANCEL CLAIM 9
CANCEL CLAIM 12-15
AMEND CLAIM 16:
An electrosurgical device for use in arthroscopic procedures comprising: 
an elongate outer body; 
an elongate inner body having a cannulated portion extending from a proximal end to a distal end and a projection extending distally from the distal end of the cannulated portion, the elongate inner body disposed partially within the elongate outer body; 
a first plate having a first passage and a second passage therethrough, the first plate being positioned such that the projection extends through the first passage of the first plate; 
a second plate disposed on the first plate, the second plate including a third passage extending therethrough to receive and fix the projection to the second plate; and 
an insulator disposed around the elongate inner body, the insulator positioned such that the insulator and the elongate inner body are on a single side of the first plate, 
wherein the first plate is a material with a higher melting temperature and a higher corrosion resistance than steel and the second plate is steel, and 
wherein when electricity is supplied to the elongate inner body and a conductor is present at a distal end of the electrosurgical device, a closed circuit is formed and the first and second plates collectively form a first electrode 
CANCEL CLAIMS 18-28 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent piece of prior art is Bigley et al., (U.S. PGPub. No. 2010/0204690). Bigley (Figs. 6-10) teaches a similar electrosurgical device (probe 600) for use in arthroscopic procedures comprising an elongate outer body (shaft 601) and an elongate inner body (support member 604) having a cannulated portion extending from a proximal end to a distal end (Fig. 8). The elongate inner body (support member 604) further includes first and second projections (securing electrodes 606) extending distally from the distal end of the cannulated portion (see Figs. 6 and 8 for securing electrodes 606 extending distally from the distal end of the cannulated portion). A first screen electrode (602) having a plurality of passages is further positioned and secured to the first and second projections (606) such that the first and second projections (606) extend through the passages. The device further includes an insulator (insulating cap 612) disposed around the elongate inner body (604).
Regarding independent claim 1, although the prior art teaches a similar device, the prior art fails to teach all of the limitations of, or render obvious, the claimed electrosurgical device for use in arthroscopic procedures including, “a first plate having a plurality of passages including first and second passages therethrough, the first plate being positioned such that the first projection extends through the first passage and the second projection extends through the second passage of the first plate; a second plate disposed on the first plate, the second plate including a third passage extending therethrough to receive and fix the first projection to the second plate; a third plate disposed on the first plate, the third plate including a fourth passage extending therethrough to receive and fix the second projection to the third plate; and… wherein when electricity is supplied to the elongate inner body and a conductor is present at a distal end of the electrosurgical device, a closed circuit is formed and the first, second and third plates collectively form a first electrode and the elongate outer body is a second electrode of the electrosurgical device,” as recited in independent claim 1 and in combination with the other limitations of the claim. 
Accordingly claims 2-8 and 10-11 are allowed due to their dependency on independent claim 1. 
Regarding independent claim 16, although the prior art teaches a similar device, the prior art fails to teach all of the limitations of, or render obvious, the claimed electrosurgical device for use in arthroscopic procedures including, “a first plate having a first passage and a second passage therethrough, the first plate being positioned such that the projection extends through the first passage of the first plate; a second plate disposed on the first plate, the second plate including a third passage extending therethrough to receive and fix the projection to the second plate… and wherein when electricity is supplied to the elongate inner body and a conductor is present at a distal end of the electrosurgical device, a closed circuit is formed and the first and second plates collectively form a first electrode and the elongate outer body is a second electrode of the electrosurgical device,” as recited in independent claim 16 and in combination with the other limitations of the claim.
Accordingly claim 17 is allowed due to its dependency on independent claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-8, 10-11 and 16-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794